DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on February 4, 2022 in which claims 80-111 are pending in the application.

Response to Arguments
3.	Since Applicant filed a Terminal Disclaimer, the double patenting rejection is withdrawn. However, the newly submitted IDS necessitates a new ground of rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 89-111  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US2015/0176253 A1) in view of Camacho et al. (US 2016/0169413 A1).
	In regard to claim 89, Taylor et al. discloses a method for determining stability of a vehicle having a load suspended from the vehicle (see at least [0006] and Fig. 7), the method comprising:
(140, 142) positioned on the vehicle (see at least [0030], [0046], [0048] and Fig. 7); 
obtaining a measurement from a vehicle accelerometer (144) operative to determine an inclination of the vehicle (see at least [0050] and Fig. 7);
determining a position of the load suspended from the vehicle (see at least [0048], [0049], [0051], [0054] and Fig. 7);
determining a slung load of the load suspended from the vehicle (using sensor 142) (see at least [0046], [0049], [0051], [0054],  [0056], and Fig. 7)
using the determined slung load, the determined position of the load suspended from the vehicle, (see at least [0051], [0028], [0060], [0061] and Fig. 7); 
determining righting moments acting on the vehicle (see at least [0030], [0059], [0028] and Fig. 7); and
determining a tipping stability based on the determined tipping moments and determined righting moments (see at least [0059], [0033], [0062]).
 	Taylor et al. does not explicitly disclose using the determined slung load, the determined position of the load suspended from the vehicle, and the measurement obtained from the vehicle accelerometer, determining tipping moments acting on the vehicle.
 	Camacho et al., in the field of endeavor, discloses using the determined slung load, the determined position of the load suspended from the vehicle, and the measurement obtained from the vehicle accelerometer, determining tipping moments see [0042] “the counterweight system 150 may also provide feedback to the operator regarding the load acting on the boom 124. For example, the counterweight system 150 may include a boom sensor 178 configured to measure parameters indicative of the boom overhang 146 and boom load. In some applications, the boom sensor 178 may be provided as a load moment indicator (LMI) system, which includes a boom position sensor (for determining boom overhang 146) and a load cell (for determining boom load), and which calculates a boom moment based on the boom overhang 146 and boom load. The boom sensor 178 may further generate a boom load signal indicative of the boom moment. The boom load signal may be received by the operator interface 176, which in turn displays boom load information to the operator. In some embodiments, the boom load information may include an actual load value for the load currently carried by the pipelayer 100”.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taylor et al. with the disclosure of Camacho et al.  in order to optimize lifting capacity or stability of the pipelayer (see Camacho et al. [0042], [0046]).

 	In regard to claim 90, Taylor et al. discloses wherein the measurements from the plurality of sensors comprises: position information related to the position of the load suspended from the vehicle; and force information related to the slung load (see at least [0019]).

 	In regard to claim 91, Taylor et al. discloses wherein the position information is a measurement of the position of an attachment point of the slung load (see at least [0048], [0049]).

	In regard to claim 92, Taylor et al. discloses wherein the force information is a measurement of the slung load (see at least [0046]).

 	In regard to claim 93, Taylor et al. discloses wherein the position of the load suspended from the vehicle is a distance from a tipping fulcrum of the vehicle to the load (see at least [0029], [0006], [0019]).

 	In regard to claim 94, Taylor et al. discloses wherein the slung load is determined using the measurement obtained from the vehicle accelerometer (see at least [0050], [0051]).

 	In regard to claim 95, Taylor et al. discloses wherein the measurement from the vehicle accelerometer is expressed as a gravitational vector indicating a direction of gravity (see at least [0050]) and Fig. 5).

 	In regard to claim 96, Taylor et al. discloses wherein the measurement from the vehicle accelerometer is used to determine an angle between a direction of gravity and a horizontal plane of a vehicle coordinate system based on the vehicle (see at least [0050]) and Fig. 5).

 	In regard to claim 97, Taylor et al. discloses wherein when the direction of gravity is not acting directly vertical to the vehicle, the slung load is determined by determining a portion of the gravitational vector projected into each principal plane of the vehicle coordinate system and multiplying by a vector perpendicular to the slung load (see at least [0060]).

 	In regard to claim 98, Taylor et al. discloses wherein the position of the load suspended from the vehicle is determined using the position information obtained from the sensors and the measurement from the vehicle accelerometer (see at least [0060], [0051]).

 	In regard to claim 99, Taylor et al. discloses wherein the position of the load suspended from the vehicle is determined using a front-to-back inclination of the vehicle measured by the vehicle accelerometer (see at least [0060], [0051]).

  	In regard to claim 100, Taylor et al. discloses wherein a three-dimensional coordinate system is created for the vehicle where a ground contact footprint of the vehicle lies in a plane parallel to a horizontal axis of the vehicle coordinate system (see at least [0059] and Figs. 2, 5).

 	In regard to claim 101, Taylor et al. discloses wherein a slung load vector and a righting load vector are projected into the vehicle coordinate system (see at least [0019], [0032]).

 	In regard to claim 102, Taylor et al. discloses wherein the vehicle coordinate system is rotated into a global coordinate system, wherein a direction of gravity is parallel with a vertical axis of the global coordinate system (see at least [0035], [0019]).

 	In regard to claim 103, Taylor et al. discloses wherein determining the tipping moments acting on the vehicle comprises determining lateral tipping moments and determining fore-aft tipping moments (see at least [0061], [0060]).

 	In regard to claim 104, Taylor et al. discloses displaying the tipping stability in a cab of the vehicle (see at least [0062], [0063]).

 	In regard to claim 105, Taylor et al. discloses wherein the tipping stability is a tipping factor and is displayed as a number and 1 indicates the vehicle has reached its exact a tipping point (see at least [0033]).

 	In regard to claim 106, Taylor et al. discloses wherein the tipping stability is a tipping factor and is displayed as a number and 100 indicates the vehicle has reached its exact a tipping point (see at least [0033]).

 	In regard to claims 107-111,Taylor et al. discloses wherein the vehicle is a telehandler; wherein the vehicle is a dragline boom; wherein the  vehicle is an articulating forklift; wherein the    vehicle is a rail mounted crane; wherein the    vehicle is a haul truck (see at least [0022] wherein the vehicle can be any suitable work vehicle known in the art “…the work vehicle 10 is configured as a skid steer loader. However, in other embodiments, the work vehicle 10 may be configured as any other suitable work vehicle known in the art, such as various agricultural vehicles, earth-moving vehicles, road vehicles, all-terrain vehicles, off-road vehicles and/or the like, including various other work vehicles including loader arms (e.g., telescopic handlers, wheel loaders, backhoe loaders, forklifts, compact track loaders and/or the like)”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661